Citation Nr: 0205810	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-13 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected pleuritis and chronic bronchitis, currently 
rated as 10 percent disabling prior to January 4, 2001, and 
30 percent on and after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, on the veteran's claim to a 
compensable rating for his service-connected pleuritis.  
Following a VA compensation examination, the rating board 
assigned a 10 percent disability evaluation for the veteran's 
respiratory disorder, characterized as pleuritis and chronic 
bronchitis, effective in December 1997, the date of the 
veteran's claim for a compensable rating for pleuritis.  In 
October, the RO assigned a 30 percent evaluation for the 
veteran's pleuritis and bronchitis, effective January 4, 
2001.

The case was previously before the Board in February 2000 and 
December 2000, when it was remanded for an additional 
development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Pulmonary function test (PFT) results dated prior to 
January 4, 2001 did not show FEV-1 of 56- to 70- percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- 
to 65- percent.

3.  PFT results dated on and after January 4, 2001 did not 
show FEV-1 of 40- to 55- percent predicted, or FEV-1/FVC of 
40 to 55 percent, or DLCO (SB) of 40- to 55- percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for pleuritis and bronchitis for a period prior to 
January 4, 2001 have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97 Diagnostic 
Codes 6845, 6600 (2001).

2.  The schedular criteria for a rating in excess of 30 
percent for pleuritis and bronchitis on and after January 4, 
2001 have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97 Diagnostic Codes 
6845, 6600 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R § 
3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected disorder in excess of that already assigned and 
provided reasons as to why the RO reached its findings.

The veteran responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) any earlier notification omissions that the RO may 
have made.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).  This obligation was 
satisfied by VA examinations requested and accomplished in 
connection with this claim.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

The veteran asserts, in essence, that ratings in excess of 
those already assigned are warranted for his service-
connected respiratory disorder.  In such cases, VA has a duty 
to assist the veteran in developing facts that are pertinent 
to the claim.  See generally, VCAA.  As noted above, the 
Board finds that all relevant facts have been properly 
developed, and that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 


II.  Analysis

By way of background, in October 1971, the RO granted service 
connection for inactive pleuritis of the right lung and 
originally assigned a noncompensable rating under Diagnostic 
Code 6811.  The veteran filed a claim in December 1997 for a 
compensable rating for his respiratory problems, that is, his 
service-connected pleuritis of the right lung.  In June 1998, 
based on the results of a VA compensation examination that 
showed pleuritis to be inactive, the RO characterized the 
respiratory disorder as chronic bronchitis, diagnosed on the 
Va examination, and pleuritis and chronic bronchitis, rating 
the symptoms of the respiratory disorder under Diagnostic 
Code 6600 and Diagnostic Code 6811.

It is important to note that the pertinent regulations 
governing evaluations for respiratory disorders were amended 
effective October 1996, which was prior to the veteran's 
claim for an increased rating claim.  As amended, respiratory 
disorders are rated under Diagnostic Code 6845 (thereby 
replacing Diagnostic Code 6811), which, according to the 
revised rating criteria, is rated under the "General Rating 
Formula for Restrictive Lung Disease," Diagnostic Codes 
6840-6845.  38 C.F.R. § 4.97 (2001).  As noted, the RO also 
rated the veteran pursuant to Diagnostic Code 6600.  As 
amended, Diagnostic Codes 6845 and 6600 are essentially the 
same:

FEV-1 of 71- to 80- percent predicted, or FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80- percent 
predicted warrants a 10 percent rating.

FEV-1 of 56- to 70- percent predicted, or FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65- percent 
predicted warrants a 30 percent rating.

FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55- percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) warrants a 60 
percent rating.

38 C.F.R. § 4.97 Diagnostic Codes 6845, 6600 (2001).

Finally, given that the veteran filed his claim for increase 
in December 1997, after 38 C.F.R. § 4.97 was amended, the 
Board will rate the veteran's disorder under the amended 
regulations and not the regulations in effect prior to 
October 1996.

III.  Evaluation prior to January 4, 2001

After careful review of the evidence of record, the Board 
concludes that entitlement to a disability evaluation for 
pleuritis and bronchitis in excess of 10 percent, for a 
period prior to January 4, 2001, is not warranted for the 
following reasons.

First, the evidence of record prior to January 4, 2001 fails 
to show that the veteran had pulmonary funtion test(PFT) 
results of Forced Expiratory Volume in one second (FEV-1) of 
56- to 70- percent predicted, or Forced Expiratory Volume in 
one second/Forced Vital Capacity(FEV-1/FVC) of 56 to 70 
percent, or Diffusion Capacity of the Lung for Carbon Mnoxide 
by the Single Breath Method(DLCO (SB)) 56- to 65- percent 
predicted.  Therefore, a 30 percent rating is not warranted 
under Diagnostic Codes 6845, 6600.

According to a March 1998 VA examination report, the veteran 
had functional vital capacity predicted value of 4.13, the 
best was 4.35.  That was 105 percent of predicted value.  
FEV1 was 3.29 liters, predicted value 102 and best 
performance 3.37.  FEV1/VC was 81 percent, the best 
performance was 77 percent. FVT was 100 percent eight-second.  
Volume extract was .14.  Lung volumes, vital capacity 
predicted value 4.13 and average was 4.35, 105 percent 
predicted.  Hemoglobin oxygenation 96.6 which were within 
normal limits.  There was a good test performance.  The 
FEV1/VC was 77 percent that was slightly less than normal 
values.  FEV1 was predicted value 3.29 and best performance 
was 3.37, 102 percent slightly increased, which could be a 
normal variant.  The examiner noted some evidence that could 
suggest a small airway disease such as a bronchospasm.  
However, these values were slightly lower than normal.  The 
chest x-ray showed blunting or right costophrenic angle, 
unchanged from previous studies, felt to be due to scarring.  
The bony rib cage was intact.  The examiner diagnosed chronic 
bronchitis with mild respiratory insufficiency. 

According to a September 1998 VA pulmonary function study, 
the examiner reviewed the PFT results from March 1998 and 
concluded that they were inadequate due to the veteran's non-
compliance with the study.  The examiner indicated that he 
had discussed this with the nurse who administered the study.  
The nurse reported that the veteran was non-compliant with 
her instructions.  X-ray studies of the veteran's chest in 
September 1998 revealed chronic blunting of the right 
costophrenic angle secondary to old pleural adhesion.  The 
examiner diagnosed status post pneumonia 1969 and 1970 with 
residual pleural adhesion of the right lower lobe with 
residual exertional dyspnea.  

According to a July 2000 VA examination report, the examiner 
noted that the most recent PFT results were from June 2000 
were invalid for various reasons.  The PFT results were pre-
bronchodilator study (no post-bronchodilators were done); 
lung volumes were also not done; DLCO was not done; and there 
was very poor test performance.

The examiner noted that copies of the previous PFT reports 
were not available, other than what was documented in the 
veteran's medical records.  Based on a review of the records, 
the examiner noted that a September 1998 report revealed a 
FVC of 70 percent predicted, FEV1 of 34 percent predicted, 
with a post-bronchodilator study currently done.  The 
examiner noted, however, that he could not interpret these 
results, as there was no hard copy or ability for the 
examiner to judge whether the September 1998 results were 
valid.

The examiner noted, however, that there were some PFT results 
documented dated from March 1998.  The March 1998 revealed 
that the FVC predicated value was 4.13, best 4.35, which was 
105 percent of predicted value.  The FEV1 was 3.29 that was 
102 percent of predicted.  The FEV1/FC ratio was 81 percent 
that was 77 percent.  These PFT results from March 1998, 
according to the compensation and pension report, were 
normal, showing no obstructive lung disease.  

The July 2000 VA examiner concluded that the veteran had 
complaints of chronic pleuritic chest pain and chronic 
bronchitis since he had pneumonia in 1969 and 1970.  He also 
complained of some dyspnea on exertion.  Objective testing of 
possible pulmonary impairment showed normal PFT results from 
March 1998 with the most recent PFT results being invalid due 
to poor patient performance and effort.  The veteran did give 
a subjective history of having chronic pleuritic chest pain 
and chronic bronchitis.  The extent of disability from a lung 
impairment by the veteran's PFT results that were 
interpretable in March 1998 explain a significant change 
since those PFTs, especially in light of the fact that his 
clinical symptoms have not changed significantly since that 
time.

As noted above, the foregoing evidence fails to more nearly 
approximate the criteria for the next highest rating.  
Therefore, the Board concludes that entitlement to an initial 
disability evaluation for bronchitis in excess of 10 percent 
is not warranted prior to January 4, 2001 because there is no 
medical evidence FEV-1 of 56- to 70- percent predicted, or 
FEV-1/FVC of 56 to 70 percent.  

The Board has considered the other evidence of record; 
however, it is not material because it does not provide PFT 
results, which are required under the Ratings Schedule.

The Board notes that the foregoing evidence does not provide 
a reading for DLCO, which is a listed criterion under 
Diagnostic Code 6600.  Nevertheless, although the RO 
attempted to obtain a complete PFT examination of the veteran 
in March 1998 and January 2000, the veteran did not follow 
directions as he was instructed to in order to achieve 
adequate PFT results.  The evidence indicates that the 
veteran gave poor performance and effort even after 
instruction.  While there is certainly a duty to assist, such 
a duty does not relieve a claimant entirely from assisting 
himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street").  In 
this case, the veteran was instructed on how to perform the 
PFT examination in March 1998 and January 2000, but he failed 
to comply.  Therefore, it was not possible to obtain a 
reading for DLCO based on the respective results.  As a 
result, the Board has decided the issue based on the evidence 
of record.  
 
IV.  Evaluation on and after January 4, 2001

After careful review of the evidence of record, the Board 
further concludes that entitlement to an initial disability 
evaluation for service-connected pleuritis, right, inactive, 
and chronic bronchitis, in excess of 30 percent on and after 
January 4, 2001 is not warranted.  The evidence of record 
dated on and after January 4, 2001 fails to more nearly 
approximate the criteria for a rating in excess of 30 
percent.  In other words, there is no competent evidence that 
the veteran had FEV-1 of 40- to 55- percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Therefore, a 60 
percent rating is not warranted under Diagnostic Codes 6845, 
6600.

According to a June 2001 VA examination report, the examiner 
noted that the claims file had been reviewed in detail.  The 
examiner reported that the PFT results from January 2001 
showed a FVC of 3.12 or 70 percent of predicted.  A post-
bronchodilator treatment showed that it was 3.60 or 81 
percent predicted with a 15 percent change.  The FEV1 pre-
treatment was 1.60 or 45 percent of predicted and the post-
bronchodilator FEV1 was 2.09 or 59 percent of predicted that 
was a 31 percent change.  The DLCO was 18.3 or 64 percent of 
predicted and DLCO/VA of 4.4 or 92 percent of predicted.  His 
vital lung capacity was 4.13.

After reviewing the record, the VA examiner reported that the 
veteran had had chronic long-standing bronchitis since his 
bout with pneumonia in 1969 and 1970, with evidence of 
reactive airway disease by PFTs.  His PFTs showed that he had 
moderate obstructive disease with a significant reversible 
component.  His DLCO, however, did not meet ADS for 
inspiratory volume and he did have a normal arterial blood 
gas, which meant that he did not require any oxygen therapy.  
Hence, his primary problem was moderate obstructive pulmonary 
disease, most likely secondary to cigarette smoking and also 
the presence of reactive airway disease.  His service-
connected pleuritis was negative.

As noted above, the foregoing evidence fails to more nearly 
approximate the criteria for the next highest rating.  
Therefore, the Board concludes that entitlement to an initial 
disability evaluation for bronchitis in excess of 30 percent 
is not warranted on and after January 4, 2001.

V.  Conclusion

The Board has considered the written statements provided by 
the veteran to the effect that his respiratory disorder is 
more severe than reflected the rating assigned.  However, 
this favorable evidence is outweighed by the evidence 
discussed above.  It is also important to note that where the 
determinative issue involves a medical opinion, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In other words, as a lay person 
untrained in the fields of medicine, the veteran is not a 
medical expert and, therefore, is not competent to render 
medical opinions. 

Furthermore, in rating the veteran's service-connected 
disorder, disability ratings are derived by a mechanical 
application of the VA Ratings Schedule to the numeric 
designations assigned after PFT evaluations are rendered.  
See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, the veteran's private medical records and lay 
statements do not provide a basis for a higher evaluation. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.97, Diagnostic Code 6600 
(2001).  Accordingly, the Board finds that the lay opinions 
of record are outweighed by the medical evidence that shows 
that increased ratings are not warranted for the veteran's 
service-connected pleuritis, right, inactive, and chronic 
bronchitis. 

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 
38 C.F.R. § 3.321(b)(1).  However, the basis for an extra-
schedular evaluation for the service-connected pleuritis, 
right, inactive, and chronic bronchitis, has not been shown.  
In other words, the record does not demonstrate, nor has the 
veteran advanced contentions indicative of periods of 
hospitalization or a marked interference with employment.  
Thus, the veteran's disability, by itself, does not pose such 
an unusual disability picture as to render impractical the 
application of the regular schedular standards.

As the preponderance of the evidence is against rating in 
excess of those already assigned, the benefit of the doubt 
doctrine is not for application.  38 C.F.R. § 3.102, Gilbert, 
1 Vet. App. 49.


ORDER

Entitlement to a rating in excess of 10 percent for 
pleuritis, right, inactive, and chronic bronchitis, prior to 
January 4, 2001, and in excess of 30 percent on and after 
January 4, 2001, is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

